DETAILED ACTION
This is a final office action on the merits in response to communications on 4/7/2022.  Claim 8-9 are cancelled, and claim 21 is new.  Claims 1-7, 10-21 are pending and addressed below.

Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 

On page 7, Applicant is arguing with respect to limitation “abnormality is disposed between the body and the surface to be cleaned” with argument:
With reference to FIG. 8A of Schnittman, the wall 7 defines the boundaries of an environment 10 within which the robot 100 is situated. The robot 100 engages in a wall following behavior 300b for driving the robot 100 adjacent to a wall. Schnittman at [0063]. With this in mind, it is unclear to Applicant as to how the wall 7 extends between the robot 100 and the floor 5.
In response, there are multiple ways Schnittman teaches this limitation:
1) Schnittman at least at [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”.  As Dictionary.com at https://www.dictionary.com/browse/between defines the term “between” to include involving, concerning.  Therefore the wall 7 and trackable feature 14 are abnormalities disposed involving/concerning/between the robot body and the floor 5.
2) As Google search/Oxford Languages at https://www.google.com/search?q=between+definition defined the term “between” to include at, into, or across the space separating (two objects or regions), at least the trackable feature 14 is at, into, or across the space separating/between the robot body and the floor 5.
3) Applicant has admitted that there is a situation where the robot is adjacent to the wall, and Schnittman further teaches the same situation at least at [0046], [0055] where bumper 130 detects/contacts the wall.  At least in this situation where the robot is contacting the wall, the portion of the wall below the point of contact and the trackable feature 14 is between the robot and the floor.  Further, in the vertical direction, the wall and trackable feature is between the robot and the floor in all situations.
4) Schnittman at [0066] teaches detect cells 624, and “Each cell 624 of the occupancy grid map 620 contains a probability of occupancy based on the accumulation of range finder data resulting from the existence of an object 12 falling within that cell 624”.  It can be seen in fig. 8B that cells 624 are between portions of the grid map 620 behind them and robot body 100.  As this teaching is consistent with basic thrust of rejection in previous rejection, this is not a new ground of rejection (See MPEP 1207.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of KATO (US 20190163200).
Regarding claim 11, Schnittman teaches:
A robotic cleaner comprising: 
a body; 
one or more driven wheels configured to urge the body across a surface to be cleaned; 
one or more distance sensors disposed at least partially within the body and configured to output a measure of a detection distance that extends in a direction of the surface to be cleaned; 
(at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”)
and 
at least one processor configured execute one or more instructions stored in at least one memory, upon executing the one or more instructions the processor is configured to cause the robotic cleaner to carry out operations (at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500,  at least [0056]-[0065] discuss controller 150)comprising: 
	detecting an abnormality disposed between the body and the surface to be cleaned using the one or more distance sensors; 
	the abnormality is a feature;
	the robotic cleaner is a vehicle;
	(at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  Note that in light of present application’s specification at [0011], this teaching reads on an abnormality;            1) at least at [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”.  As Dictionary.com at https://www.dictionary.com/browse/between defines the term “between” to include involving, concerning.  Therefore the wall 7 and trackable feature 14 are abnormalities disposed involving/concerning/between the robot body and the floor 5;   2) As Google search/Oxford Languages at https://www.google.com/search?q=between+definition defined the term “between” to include at, into, or across the space separating (two objects or regions), at least the trackable feature 14 is at, into, or across the space separating/between the robot body and the floor 5;       3) at least at [0046], [0055] discuss situation where bumper 130 detects/contacts the wall.  At least in this situation where the robot is contacting the wall, the portion of the wall below the point of contact and the trackable feature 14 is between the robot and the floor; further, in the vertical direction, the wall and trackable feature is between the robot and the floor in all situations;      4) [0066] teaches detect cells 624, and “Each cell 624 of the occupancy grid map 620 contains a probability of occupancy based on the accumulation of range finder data resulting from the existence of an object 12 falling within that cell 624”.  It can be seen in fig. 8B that cells 624 are between portions of the grid map 620 behind them and robot body 100)

Schnittman does not explicitly teach:
tracking the feature over a predetermined distance using the one or more distance sensors; 
measuring a time elapsed while tracking the feature over the predetermined distance;
generating a first velocity estimate for the vehicle based, at least in part, on the predetermined distance and the time elapsed;
However, KATO teaches:
tracking the feature over a predetermined distance using the one or more distance sensors; 
measuring a time elapsed while tracking the feature over the predetermined distance;
generating a first velocity estimate for the vehicle based, at least in part, on the predetermined distance and the time elapsed;
	(figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman with tracking the feature over a predetermined distance using the one or more distance sensors; measuring a time elapsed while tracking the feature over the predetermined distance; and generating a first velocity estimate for the vehicle based, at least in part, on the predetermined distance and the time elapsed as taught by KATO to calculate speed.

Regarding claim 12, Schnittman teaches:
wherein detecting the abnormality includes comparing the measure of the detection distance to a threshold (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);    

Regarding claim 15, Schnittman teaches:
wherein the one or more distance sensors include a first distance sensor spaced apart from a second distance sensor (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);     

Regarding claim 16, Schnittman teaches:
wherein the first and second distance sensors are spaced apart from each other by the predetermined distance along an axis that extends substantially parallel to a direction of movement of the robotic cleaner (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);     

Regarding claim 18, Schnittman teaches:
a range finder, the range finder being configured to measure a distance to one or more obstacles in a movement direction of the robotic cleaner (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  this indicate at least that detection distance is within working range of the sensors);   

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of  KATO (US 20190163200) as applied to claim 11 above, and further in view of Oggier et al. (US 20090190007) .
Regarding claim 13, Schnittman does not explicitly teach:
wherein the one or more distance sensors include a plurality of distance sensing pixels
However, Oggier et al. teaches:
wherein the one or more distance sensors include a plurality of distance sensing pixels;
	(at least [0008]-[0010] discuss “distance information for pixels to adjacent pixels”, [0020] discuss “sensor SN comprises a two dimensional pixel matrix of demodulation pixels DP … The phase values of all pixels correspond to the particular distance information of the corresponding point in the scene”, [0035]-[0038]) for filtering ([0008]- [0010] [0035]-[0038])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman in view of  KATO wherein the one or more distance sensors include a plurality of distance sensing pixels as taught by Oggier et al. for filtering.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of  KATO (US 20190163200) as applied to claim 16 above, and further in view of Hendriks et al. (US 6226830) .
Regarding claim 17, Schnittman teaches:
as applied to claim 11, the abnormality is a feature; the robotic cleaner is a vehicle; (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  Note that in light of present application’s specification at [0011], this teaching reads on an abnormality);

Schnittman does not explicitly teach:
wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature;
However, KATO teaches:
wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature (figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman with wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature as taught by KATO to calculate speed.

Further, Schnittman does not explicitly teach:
detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors;
However, Hendriks et al. teaches:
also wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature;
detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors (at least col 2 line 18-20 discuss “a vacuum cleaner to detect and avoid obstacles and wherein the driving and/or direction-determining means is actively controlled to achieve, at the point in time of obstacle touch or obstacle sensing, a resultant velocity away from obstacles in the path of the cleaning apparatus,  claim 26 discuss “multiple touch and proximity sensors mounted in angular disposition relative to at least one other sensor to achieve virtual angularity of the body portion for detecting the presence of at least one obstacle in the proximity of a vacuum cleaner travel path and delivering an input to the SPU, the controller being adapted to actuate a change in at least the direction of at least one of the direction-controlling means or driving means based on said detection and input to move the vacuum cleaner to avoid the obstacle at the point of contact or sensing”,  col 3 line 5-18 “a controller comprising a signal processing unit (SPU), for controlling at least the direction of at least one of the direction-controlling means or driving means, wherein the means for controlling direction, for example the controller, also includes multiple sensors for detecting the presence of at least one obstacle in the proximity of the vacuum cleaner travel path and delivering information or input to the SPU, the controller being adapted to actuate a change in at least the direction of at least one of the direction-controlling means or driving means based on said sensor detection and information or input to move the vacuum cleaner to avoid the obstacle at the point in time of contact and/or sensing and to maintain an arbitrary, forward velocity”) to detect obstacle (col 2 line 18-20, claim 26, col 3 line 5-18);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman in view of KATO wherein, the first velocity estimate of the robotic cleaner/vehicle is based, at least in part, on a detection of the abnormality/feature; and detection of the abnormality is differential detection of the abnormality by each of the first and second distance sensors as taught by Hendriks et al. to detect obstacle.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamlian et al. (US  20140088761) in view of KATO (US 20190163200).
Regarding claim 21, Shamlian et al. teaches:
A robotic cleaner comprising: 
a body; 
one or more driven wheels configured to urge the body across a surface to be cleaned; 
one or more distance sensors disposed at least partially within the body such that a detection axis of the one or more distance sensors extends substantially perpendicular to the surface to be cleaned and the one or more distance sensors being configured to output a measure of a detection distance that extends in a direction of the surface to be cleaned; 
(at least figs. 1-8D [0041]-[0076] discuss “An autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface”, drive system 120, wheels, “controller 200 includes a computing processor 202”, proximity sensors 520 pointing to the ground and detect distance;  in particular at least [0064]-[0076] discuss proximity sensor 520’s “may be used to detect the presence of an obstacle, such as a floor surface 10 or a cliff 12, depending on the orientation of the sensor”, “may be used to range a distance d”;   discuss proximity sensor 520 used on mobile robot 100 to detect cliff 12, and estimate the distance d to the floor surface 10 at any time the robot 100 is moving about the floor surface 10);
and 
a processor configured to: 
	determine whether an abnormality has been detected based, at least in part, on the measure of the detection distance;
the abnormality is a feature; 
the robotic cleaner is a vehicle;
(at least figs. 1-8D [0041]-[0076] discuss “An autonomous robot movably supported can navigate a floor surface. In some examples, the autonomous robot can clean a surface while traversing the surface”, drive system 120, wheels, “controller 200 includes a computing processor 202”, proximity sensors 520 pointing to the ground and detect distance;  in particular at least [0064]-[0076] discuss proximity sensor 520’s “may be used to detect the presence of an obstacle, such as a floor surface 10 or a cliff 12, depending on the orientation of the sensor”, “may be used to range a distance d”;   discuss proximity sensor 520 used on mobile robot 100 to detect cliff 12, and estimate the distance d to the floor surface 10 at any time the robot 100 is moving about the floor surface 10);

Shamlian et al. does not explicitly teach:
determine a first velocity estimate based, at least in part, on the detection of the feature;
However, KATO teaches:
determine a first velocity estimate based, at least in part, on the detection of the feature;
	(figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Shamlian et al. with determine a first velocity estimate based, at least in part, on the detection of the feature as taught by KATO to calculate speed.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman (US 20140129027) in view of and KATO (US 20190163200).
Regarding claim 21, Schnittman teaches:
A robotic cleaner comprising: 
a body; 
one or more driven wheels configured to urge the body across a surface to be cleaned; 
one or more distance sensors disposed at least partially within the body, and the one or more distance sensors being configured to output a measure of a detection distance that extends in a direction of the surface to be cleaned;
 (at least figs. 1-7 [0043]-[0066] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”)
and 
a processor configured to (at least figs. 1-7 [0043]-[0065] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500,  at least [0056]-[0066] discuss controller 150): 
	determine whether an abnormality has been detected based, at least in part, on the measure of the detection distance;
	the abnormality is a feature;
	the robotic cleaner is a vehicle;
	(at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0066] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”;  at least [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”;  Note that in light of present application’s specification at [0011], this teaching reads on an abnormality;            1) at least at [0064]-[0066] discuss “range data 515 (points) received from the range finders 510a-d”, “FIG. 8A illustrates the robot 100 scanning its environment, a scene 10, to obtain range data 515. In this case, a range scan 517 detects a wall 7 intersecting the floor 5 in the scene 10, demarcating a trackable feature 14”.  As Dictionary.com at https://www.dictionary.com/browse/between defines the term “between” to include involving, concerning.  Therefore the wall 7 and trackable feature 14 are abnormalities disposed involving/concerning/between the robot body and the floor 5;   2) As Google search/Oxford Languages at https://www.google.com/search?q=between+definition defined the term “between” to include at, into, or across the space separating (two objects or regions), at least the trackable feature 14 is at, into, or across the space separating/between the robot body and the floor 5;       3) at least at [0046], [0055] discuss situation where bumper 130 detects/contacts the wall.  At least in this situation where the robot is contacting the wall, the portion of the wall below the point of contact and the trackable feature 14 is between the robot and the floor;  further, in the vertical direction, the wall and trackable feature is between the robot and the floor in all situations;     4) [0066] teaches detect cells 624, and “Each cell 624 of the occupancy grid map 620 contains a probability of occupancy based on the accumulation of range finder data resulting from the existence of an object 12 falling within that cell 624”.  It can be seen in fig. 8B that cells 624 are between portions of the grid map 620 behind them and robot body 100);

Schnittman does not explicitly teach:
such that a detection axis of the one or more distance sensors extends substantially perpendicular to the surface to be cleaned;
However, as Schnittman teaches: 
sensors may scan up-and down (at least [0003] discuss robot is a vehicle, figs. 1-7 [0043]-[0066] discuss robot 100, drive system 120, wheels, controller 150, sensor system 500, in particular at least [0050]-[0052] discuss Lidar, discuss “Referring to FIGS. 1 and 4A, …, the sensor system 500 includes one or more range finding sensors 510 disposed on the robot body 110 or bumper 130. In the example shown in FIG. 1, the sensor system 500 includes three range finders 510a-c disposed on the bumper 130 and arranged with a field of view 512 substantially normal to the robot body 110 (e.g., radially outward). One range finder 510a may have its field of view 512 centered along the forward drive direction F. The field of view 512 may have an angle .beta. of between about 5.degree. and about 45.degree.. Moreover, one or more of the range finders 510a-c may scan side-to-side and/or up-and-down with respect to the forward drive direction F”) to obtain range data ([0043]-[0066]);  
it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman such that a detection axis of the one or more distance sensors extends substantially perpendicular to the surface to be cleaned as this is overlapping, approaching, and similar ranges, amounts, and proportions (See MPEP 2144.05) to obtain range data. 

Schnittman does not explicitly teach:
determine a first velocity estimate based, at least in part, on the detection of the feature;
However, KATO teaches:
determine a first velocity estimate based, at least in part, on the detection of the feature;
	(figs 1A-3, 5-7, [0016]-[0060] discuss using LIDAR to detect feature, distance r, left edge, right edge, detection time ΔT , vehicle body speed V ;    in particular [0053]-[0060] discuss “the operation unit 13 acquires the distance r and the angle θ described above from the LiDAR 12, and calculates the coordinates of the feature using the vehicle position as its center based on them. Then, the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) included in the calculated coordinates of the feature, the detection time ΔT and the width W of the feature”, “the operation unit 13 acquires, from the LiDAR 12, the distance r from the vehicle position to the feature A and the angle θ formed by the direction of the feature A viewed from the vehicle position and the traveling direction of the vehicle (step S13) “, “the operation unit 13 acquires the detection time ΔT, which is a time required for the LiDAR 12 to detect from the left edge coordinates to the right edge coordinates of the feature A, from the LiDAR 12 (step S16)”, “the operation unit 13 calculates the vehicle body speed V by the above-mentioned equation (7) based on the left edge coordinates (x.sub.1, y.sub.1) and the right edge coordinates (x.sub.n, y.sub.n) of the feature A, the detection time ΔT and the width W of the feature A (step S17)”) to calculate speed ([0016]-[0060]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Schnittman with determine a first velocity estimate based, at least in part, on the detection of the feature as taught by KATO to calculate speed.

Allowable Subject Matter
Claims 1-7, 10 allowed.
Claims 14, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664